Detail Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 06/23/2021, and amendment to claims, filed on 09/20/2021, have been entered and made of record.

Status of Claims
Claims 1, 3-11, and 13-20 are pending.  Claims 62 and 12 are canceled.

Allowable Subject Matter
The following is the examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s reply along with the amended claims filed with the Office on September 20, 2021.  In light of Applicant’s incorporation of the indicated allowable subject matter into the independent claims, the rejections of record with respect to pending claims of the instant application have all been withdrawn.  Accordingly, Claims 1, 3-11, and 13-20 are allowed, and Claims 2 and 12 are canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-36383638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662